Citation Nr: 1711603	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  09-50 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial compensable disability rating for seborrheic dermatitis.

2. Entitlement to service connection for hypertension, to include as due to in-service herbicide exposure (Agent Orange) or as secondary to service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Drummer



INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971, to include service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In September 2014 and July 2015, the Board remanded this matter for additional development. 

The United States Court of Appeals for Veterans Claims (the Court) recently issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) which reversed and remanded an April 2014 decision of the Board that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  VA disagrees with the Court's decision and has appealed it to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the Court to stay the precedential effect of its decision.  On October 6, 2016, the Court granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As this appeal contains at least one claim that may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on that matter in accordance with the Court's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.  Thus, the issue subject to the stay is entitlement to an initial compensable disability rating for seborrheic dermatitis. 



FINDINGS OF FACT

1. The Veteran's hypertension did not have its onset in service, did not manifest to a compensable degree within one year of separation from service, and is not otherwise related to service, to include as due to in-service herbicide exposure (Agent Orange).

2. The Veteran's hypertension was not caused by or aggravated by his service-connected post-traumatic stress disorder (PTSD).


CONCLUSION OF LAW

The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  A letter sent to the Veteran in March 2009 provided compliant notice.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issue on appeal have been identified and obtained, to the extent possible.  The evidence of record includes the service treatment records (STRs), VA treatment records, VA examination reports, and evidence submitted by the Veteran, including his lay statements.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

In September 2014 the Board remanded the claim for a new VA examination.  The Veteran was afforded VA examinations in May 2014 and December 2014.  In July 2015, the Board remanded the claim for an addendum medical opinion, which was issued in August 2015.  Thus, the Board finds that the RO substantially complied with the remand instructions.  D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran").  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159.  

Service Connection

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

Service connection may be granted on a direct basis for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be presumed for certain chronic diseases, including hypertension, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2016).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2016).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2016).

If a Veteran was exposed to a herbicide agent (e.g., Agent Orange) during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II or adult-onset diabetes mellitus), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2016).  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -346 (1994); see also 61 Fed. Reg. 57586-57589 (1996). 

Recently, VA amended the list of covered diseases presumed service-connected due to herbicide exposure as to include the conditions of all chronic B-cell leukemia's (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Parkinson's disease, and ischemic heart disease.  A new Note 3 to section 3.309(e) provides that "the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease."  See 75 Fed. Reg. 52,202 -53,216 (Aug. 31, 2010), to be codified later at 38 C.F.R. § 3.309(e) (2016). 

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year, after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service. 

Notwithstanding the presumption, service connection for a disability claimed as due to herbicide exposure (Agent Orange) may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303.

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2016);  Allen v. Brown, 7 Vet. App. 439 (1995).

When considering evidence supporting a service connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

As noted above, the first element of service connection requires medical evidence of a present disability.  Here, the Veteran's May 2014 VA examination established a current diagnosis of hypertension.  The issue that remains disputed is whether or not the Veteran's current hypertension is related to service, to include in-service herbicide exposure or secondary to the Veteran's service-connected PTSD.

The Veteran's service treatment records are silent for complaints or treatment for hypertension.  At his induction, his September 1969 enlistment examination report shows that the Veteran's blood pressure was 132/78.  His September 1971 separation examination does not show a blood pressure reading but it does show that the Veteran signed underneath his statement that "I'm in good health."  An April 1972 examination report for the Army National Guard (ARNG), taken within one year of his separation, shows blood pressure readings of 106/75 and 110/70, within normal ranges.  The April 1972 examination report also shows that the Veteran checked "No" on his Report of Medical History questionnaire of whether he ever had or has now, high or low blood pressure.

A June 2002 VA treatment record from the VA Medical Center (VAMC) in Birmingham, Alabama reveals that the Veteran was assessed with a new diagnosis of hypertension.  The report shows that his blood pressure was 161/110.  This diagnosis occurred over 30 years after the Veteran's separation from service.

The Veteran was afforded a VA examination in May 2014 and addendum opinions were issued in December 2014 and August 2015.  The May 2014 VA examiner noted that the Veteran was diagnosed with hypertension in 2000.  The VA examiner also noted the Veteran's family history of hypertension, namely his father and his brother.  The VA examiner found that the Veteran's hypertension was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service.  The VA examiner opined that the most probable cause of the Veteran's hypertension is essential (familial) hypertension.  The VA examiner based his opinion on his personal examination of the Veteran, which included his personal interview, and his review of the Veteran's medical records.  The VA examiner did note that the Veteran reported that he believed that he was exposed to Agent Orange in Vietnam.

In December 2014, a different VA examiner agreed with the May 2014 VA examiner's findings.  The December 2014 VA examiner opined that the Veteran's hypertension was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner stated rationale was that the Veteran's hypertension was diagnosed well after he left the military.  The VA examiner further opined that the Veteran most likely has familial hypertension, which is the most common cause of his condition.  The VA examiner noted rare causes of hypertension, such as endocrine and renal disease; however, the VA examiner noted that there is no indication that the Veteran suffers from any of these medical conditions and that given his family history, it is most likely that he has essential hypertension.  

The Veteran also asserts that his hypertension is due to his exposure to Agent Orange while serving in the Republic of Vietnam.  Initially, the Board notes that the Veteran's service in Vietnam has been confirmed, and he is therefore presumed to have been exposed to herbicides.  However, hypertension is not one of the diseases listed under 38 C.F.R. § 3.309(e).  Therefore, presumption of the Veteran's hypertension as due to herbicide exposure is not warranted.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2016).  

However, the Veteran is not precluded from establishing service connection with proof of actual causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The only medical opinion to address the relationship, if any, between the Veteran's hypertension and his presumed exposure to Agent Orange, weighs against his claim.

In her August 2015 addendum medical opinion, the December 2014 VA examiner opined that the Veteran's hypertension is less likely than not (less than 50 percent probability) related to presumed in-service Agent Orange exposure.  The VA examiner opined that hypertension is not a presumed condition related to pesticide exposure.  The VA examiner again noted that the Veteran's hypertension had its onset long after he left the military and is not related to his military service or pesticide exposure.  

The August 2015 VA examiner also addressed the Board's July 2015 remand directive to consider the latest findings from the National Academy of Sciences updates to Agent Orange regarding whether is a relationship between the Veteran's hypertension and exposure to herbicides (Agent Orange).  The VA examiner noted that the updated 2012 Agent Orange publication from the National Academies Press indicated that there was limited/suggestive evidence to establish an association between exposure to herbicides and development of hypertension.  The VA examiner further noted that according to the update report, the category of limited or suggestive evidence of an association does indicate that there may be an association but chance and bias cannot be ruled out.  As such, the VA examiner opined that it is less likely than not (less than 50 percent probability) that the Veteran's hypertension is related to Agent Orange exposure. 

The Veteran's service treatment records show no in-service complaints or treatment for hypertension.  Although his September 1971 exit examination report does not include blood pressure readings, the Veteran reported at that time that he was in good health.  Moreover, the Veteran's April 1972 ARNG Medical Examination report, taken within one year of his active service, shows normal blood pressure readings of 106/75 and no history of high or low blood pressure.  

The Veteran's post-service medical evidence of record does not show compensable manifestations of hypertension within one year of separation of service.  The Veteran's post-service medical evidence of record also does not show any continuity of symptomatology from his time of service until present.  The earliest record of the Veteran's diagnosed hypertension is his June 2002 VA treatment record, some 30 years after service.  While not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).

Additionally, and as stated above, hypertension is not one of the listed diseases under 38 C.F.R. § 3.309(e) as to warrant presumption of service-connection as due to herbicide exposure (Agent Orange).  Furthermore, the August 2015 VA examiner's opinion weighs heavily against the Veteran's claim that his hypertension is in fact causally linked to herbicide exposure (Agent Orange).  Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303.  

In sum, the evidence of record fails to show that the Veteran's hypertension had its onset in service, manifested to a compensable degree within one year of separation from service, or is otherwise related to service, to include as due to in-service herbicide exposure (Agent Orange).  

Further, in his October 2009 Appeal (VA 9) and in a September 2014 statement, the Veteran also asserted that his hypertension is related to his service-connected PTSD.  The December 2014 VA examiner opined that there is no relationship between hypertension and PTSD.  The VA examiner specified risk factors for hypertension include age, obesity, family history, high salt diet, renal disease, and physical inactivity.  The VA examiner opined that hypertension is not caused by or aggravated by PTSD.  

The Board finds the December 2014 VA examiner's medical opinion highly probative to the issue of whether the Veteran's hypertension is related to or aggravated by his service connected PTSD.  The examiner possesses the necessary education, training, and expertise to provide the requested opinion.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The opinion was based on examinations and interviews of the Veteran.  The examiner also reviewed the Veteran's claims folder, which contained his service treatment records and post-service medical evidence and sited to the medical authorities they relied upon in giving her opinion.  It is clear that the examiner took into consideration all relevant factors in giving her opinion. 

Significantly, the Veteran has not presented or identified any contrary medical opinion that supports the claim for service connection, on a direct or secondary basis.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board finds that the only medical opinion evidence of record shows that the current hypertension is not related to service, to include in-service herbicide exposure (Agent Orange), or secondary to service-connected PTSD.

The Board notes that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. §§ 3.303 (a), 3.159(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, a determination whether hypertension is related to service or service connection PTSD requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Grover v. West, 12 Vet. App. 109 (1999); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Furthermore, even if the Veteran was competent to provide such a statement, the Board finds that the reasoned opinion of a medical professional is more probative than the Veteran's lay assertions.  The VA examiner has specific medical training, experience, and expertise that the Veteran is not shown to have; therefore, that opinion would be given more weight.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for hypertension, to include as due to in-service herbicide exposure (Agent Orange) or secondary to service-connected PTSD, and the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102  (2016); Gilbert v. Derwinki, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension, to include as due to in-service herbicide exposure (Agent Orange) or secondary to service-connected PTSD is denied.



____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


